Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in figure 1, the lead line for 30 does not point to the low spool.
 The drawings are objected to because in figure 5, the lock washer reference numeral should be changed from “172” to “192”. 
The drawings are objected to because in figure 5, the contoured aperture 172 and the contoured section 184 are not drawn with sizes to indicate that the contoured section fits into the contoured aperture.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “142” and “190”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 39, line 3, “T” should be changed to -- V --.
In paragraph 40, line 3, “D” should be changed to -- T --.

Claim Objections
Claims 7-8 are objected to because of the following informalities: Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 1, “the vane” lacks antecedent basis.
In claim 9, lines 3 and 4, “the bolt” lacks antecedent basis. There is only antecedent basis for a fastener in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 11, and 14-16 (as far as claim 6 is definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers 4,979,874 (figure 2).
Disclosed is a variable vane actuation system for a gas turbine engine, comprising: a stem section S that forms a base B and a contoured section C that extends from the base along an axis; a vane arm V comprising a claw section CS received onto the contoured section; and a fastener F fastened to the contoured section to load the claw section to the base (claim 1).
The contoured section is non-circular shaped (claim 2).
The claw section comprises opposing fingers that are curved from an upper surface (claim 3).
The vane is rotatable about the axis (claim 6).
The stem extends from an outer trunnion T of a vane (claim 7).
The vane comprises an airfoil (claim 8).
The outer diameter of the stem section is greater than an outer profile of the contoured section (claim 11).
Also disclosed is a method of assembling the variable vane actuation system, comprising: preloading the claw section of the vane arm onto the base of the stem section of the vane along an axis of rotation of the stem section (claim 14).
The preloading is performed by threading a bolt F into an unnumbered threaded bore in the stem section and compressing the claw section (claim 15).
The method further comprises providing a rotational lock interface between an upper surface of the claw section and a contoured section that extends from the base, as the bolt 
	Note the annotated figure below.


    PNG
    media_image1.png
    1043
    750
    media_image1.png
    Greyscale


	Claims 1-9, 11, and 14 (as far as claims 6 and 9 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selby 2005/0135926.
Disclosed is a variable vane actuation system for a gas turbine engine 10, comprising: a stem section 32 that forms a base 60, 62 and a contoured section 56, 58 that extends from the base along an axis; a vane arm 50 comprising a claw section 54 received onto the contoured section; and a fastener 106 fastened to the contoured section to load the claw section to the base (claim 1).
	The contoured section is non-circular shaped (claim 2).
	The claw section comprises opposing fingers 94, 100 that are curved from an upper surface (claim 3).
	The upper surface further comprises an unnumbered contoured aperture to receive the contoured section (claim 4).
	The opposing fingers each terminate at respective faces spaced from each other to define a claw opening that receives the contoured section, the faces configured to interface directly with opposing sides 56, 58 of the contoured section (claim 5).
	The vane is rotatable about the axis (claim 6).
The stem extends from an outer trunnion of a vane (claim 7).
	The vane comprises an airfoil (claim 8).
	The claw section comprises opposing fingers that are curved from an upper surface, wherein a distance between the upper surface and the opposing fingers subsequent to installing the bolt is less than a distance between the upper surface and the opposing fingers prior to installing the bolt; note the deformation in paragraphs [0038] and [0041] (claim 9).

Also disclosed is a method of assembling the variable vane actuation system, comprising: preloading the claw section of the vane arm onto the base of the stem section of the vane along an axis of rotation of the stem section, via the nut 106 and via the deformation mentioned in paragraphs [0038] and [0041 (claim 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 12-13, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Selby 2005/0135926 in view of Myers 4,979,874. 
Selby discloses a variable vane actuation system for a gas turbine engine substantially as claimed as set forth above, wherein the claw section is manufactured of sheet metal in the form of titanium metal strip, stainless steel, or another metal (claim 10). A difference in profile defines the base atop the stem section (claim 12). The stem section extends from a vane through an engine case (claim 13).

However, Selby does not disclose that the sheet metal that is between 40-70 mils thick (claim 10).

Myers shows a variable vane actuation system for a gas turbine engine, whereby a vane arm 30 may be made of metal on the order of 0.05 inches thick, which is 50 mils, for the purpose of providing an acceptable thickness for the vane arm which is able to withstand use in the gas turbine engine. 

It would have bene obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the vane arm of Shelby such that the sheet metal that is between 40-70 mils thick, particularly 50 mils thick, as taught by Myers, for the purpose of providing an acceptable thickness for the vane arm which is able to withstand use in the gas turbine engine. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexander, Morganti, Gasmen, and Major are cited to show variable vane actuation systems for a gas turbine engine, comprising: a stem section that forms a base and a contoured section that extends from the base along an axis; a vane arm comprising a claw section received onto the contoured section; and a fastener fastened to the contoured section to load the claw section. The claw section is preloaded onto the base of the stem section of a vane along an axis of rotation of the stem section to the base. These references could also have been applied as they anticipate at least claims 1 and 14 under 35 U.S.C. 102, but are not applied at this time in order to avoid multiple rejections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745